Citation Nr: 1756836	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-33 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 10 percent for lumbar strain with spondylosis. 

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a compensable rating for status post laceration to the right long and ring fingers with residual scars.  

5.  Whether the reduction of the Veteran's disability rating for a left ankle strain, from 10 percent to 0 percent effective November 20, 2011 was proper.   

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to increased ratings for PTSD, lumbar strain with spondylosis, laceration to the right long and ring fingers, whether reduction for left ankle strain was proper, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The Veteran's radiculopathy of the right lower extremity more clearly approximates mild incomplete paralysis; moderate incomplete paralysis is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8521 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Board finds that the diagnostic code most approximating the Veteran's condition in both lower extremities is Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, DC 8521. Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  Id.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a. 

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran asserts that his radiculopathy of the right lower extremity is more disabling than reflected in the current 10 percent rating.

A January 2011 VA examination report indicates that the Veteran showed mild constant pain and mild intermittent pain in the right lower extremity.  The Veteran also showed mild paresthesias and/or dysesthesias and mild numbness of the right lower extremity.  The Veteran showed no additional symptoms of radiculopathy.  The Veteran showed normal muscle strength of the right lower extremity and had normal reflex and sensory examinations.  

A June 2016 VA examination report indicates that the Veteran denied constant pain and reported moderate intermittent pain in the right lower extremity.  The Veteran reported mild paresthesia and/or dysesthesias and moderate numbness.  The Veteran showed normal muscle strength in the right lower extremity.  A reflex examination showed normal reflexes in the right knees and hypoactive reflexes in the right ankle.  A sensory examination was normal in the right upper anterior thigh, thigh/knee, and lower leg/ankle.  The Veteran showed decreased sensation in the right foot/toes.  Veteran's right lower extremity nerves were all normal; incomplete paralysis was not shown.  The Veteran had a normal gait. 

In light of the medical evidence, the Board finds that the Veteran's radiculopathy of the right lower extremity more nearly approximates the criteria for a 10 percent rating.  The Veteran's VA examinations showed normal nerves of the right lower extremity.  Although the Veteran reported mild to moderate pain, the examinations were negative for incomplete paralysis of the right lower extremity.    

The Board has also carefully considered the Veteran's statements regarding his neurological symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   However, the Veteran's reported symptoms and his medical treatment records do not meet the criteria for moderate incomplete paralysis to warrant a 20 percent rating.  Thus a rating in excess of 10 percent for a radiculopathy of the right lower extremity is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REMAND

The most recent VA treatment notes associated with the claims file are from May 2016.  On remand, all outstanding VA treatment records should be associated with the Veteran's claims file.

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded VA examinations to evaluate his disabilities in January 2012 - almost 6 years ago.  The Veteran asserts that the disabilities on appeal are more disabling than reflected in his most recent VA examinations.  See August 2016 Hearing Transcript.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

The evidence suggests that the Veteran applied for disability benefits through the Social Security Administration (SSA).  See November 2015 Correspondence.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the records underlying the SSA claim.  As these records may be pertinent to the Veteran's claims, particularly TDIU, on remand they must be obtained and associated with the record.  See 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center from May 2016.

2.  Request and obtain from the Social Security Administration copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  

3.  Afford the Veteran VA examinations to determine the current nature and severity of his PTSD, lumbar strain with spondylosis, status post laceration to the right long and ring fingers with residual scars, and left ankle strain.

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


